       Case 3:18-cv-00171-CWR-FKB Document 87 Filed 10/18/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


 JACKSON WOMEN’S HEALTH
 ORGANIZATION, on behalf of itself and its
 patients,

 and

 SACHEEN CARR-ELLIS, M.D., M.P.H., on                    Case No. 3:18-CV-171-CWR-FKB
 behalf of herself and her patients,

                  Plaintiffs,

 v.

 MARY CURRIER, M.D., M.P.H. in her official
 capacity as State Health Officer of the
 Mississippi Department of Health, et al.,

                  Defendants.



                                  ORDER EXTENDING TRO


       1.      On March 20, 2018, the Court entered a Temporary Restraining Order [Docket No. 9]

prohibiting Defendants from enforcing Mississippi House Bill 1510. The Court extended the TRO for

14 days on March 28, 2018.

       2.      On April 11, 2018, the Court set a preliminary injunction hearing for September

24, 2018 and, with the consent of the Defendants, extended the TRO until 30 days after the

conclusion of the preliminary injunction hearing [Docket No. 25]. The Court also separated the

case into two Parts. Part 1 involves Plaintiffs’ challenge to the constitutionality of House Bill

1510, while Part 2 involves Plaintiffs’ challenges to Mississippi’s other abortion laws.
       Case 3:18-cv-00171-CWR-FKB Document 87 Filed 10/18/18 Page 2 of 2



        3.      On August 24, 2018, Plaintiffs filed an unopposed motion to modify the scheduling order

for Part 1 of the case [Docket No. 80], requesting, among other things, that the September 24, 2018

preliminary injunction hearing be continued pending the Court’s resolution of any dispositive motions filed

by Plaintiffs. The Court granted said motion and cancelled the preliminary injunction hearing [Docket No.

84].

        4.      On August 24, 2018, Plaintiffs also filed a motion for summary judgment [Docket

No. 81] on their claims regarding the constitutionality of House Bill 1510. Briefing on the motion

for summary judgment was completed on September 14, 2018.

        5.      The Court recently informed counsel for the parties that the Court needed additional

time to issue a ruling on Plaintiffs’ dispositive motion, and requested that the parties confer

regarding an agreement for a 30-day extension of the TRO.

        6.      The Court has been informed that counsel for the parties have done so, and in light

of the Court’s request and the intervening Thanksgiving holidays, the parties have agreed to a one-

time additional extension for 33 days, until Monday, November 26, 2018.

        7.      Therefore, the TRO [Docket No. 9] is extended for 33 days until November 26,

2018, with the consent of the Defendants and pursuant to Fed. R. Civ. P. 65(b)(2).

        SO ORDERED AND ADJUDGED this the 18th day of October, 2018.


                                                 s/ Carlton W. Reeves
                                                 UNITED STATES DISTRICT JUDGE
